
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8


SUMMARY OF 2003 BONUS PROGRAM FOR
EXECUTIVE AND SENIOR VICE PRESIDENTS OF
UNITED STATES CELLULAR CORPORATION


        The objectives of the 2003 Bonus Program for Executive and Senior Vice
Presidents (the "2003 Bonus Plan") of United States Cellular Corporation ("USM")
are: (i) to provide incentives for the Executive and Senior Vice Presidents of
USM to extend their best efforts to achieve superior results in relation to key
performance targets, (ii) to reward USM's Executive and Senior Vice Presidents
in relation to their success in meeting and exceeding these performance targets,
and (iii) to help USM attract and retain talented leadership in positions of
critical importance to the success of USM.

        The 2003 Bonus Plan was designed to generate a targeted 2003 bonus equal
to 40 to 60% (depending on position) of the base salary of each senior executive
officer other than the President. Under the 2003 Bonus Plan, the size of the
target bonus is increased or decreased depending on USM's 2003 achievements with
respect to the performance categories. No bonus is paid under such plan if
minimum performance levels are not achieved in these categories. The maximum
bonus that could be generated, which would require exceptional performance in
all areas, would equal the total of 80 to 120% of the base salaries of the
Company's senior executive officers other than the President. At target
performance, the bonus would be equal to 40 to 60% of the salaries of the
Company's senior executive officers other than the President. The performance
categories, each of which is weighted 20%, include (i) gross post-pay customer
additions; (ii) consolidated cash flow; (iii) consolidated revenue; (iv) return
on capital; and (v) customer defections.

        After the maximum bonus based on such performance measures has been
determined for each senior executive officer other than the President, the
amounts are aggregated in a bonus pool. The President may then, subject to
approval by the Chairman, allocate this pool to the senior executive officers
based on an assessment of each officer's individual performance for 2003. The
individual performance multiplier may range from 50% to 150% for each officer,
however, the total allocation of bonuses may not exceed the total bonus pool
determined using the above performance categories.

--------------------------------------------------------------------------------



QuickLinks


SUMMARY OF 2003 BONUS PROGRAM FOR EXECUTIVE AND SENIOR VICE PRESIDENTS OF UNITED
STATES CELLULAR CORPORATION
